Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 1 of 20 Pageid#: 110


                                                                                       7/22/2020
                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION


    LARRY ANTHONY BOOKER,                                Case No. 6:20-cv-00011

                                            Plaintiff,
                            v.                           MEMORANDUM OPINION

    CITY OF LYNCHBURG, et al.,
                                                         Judge Norman K. Moon
                                        Defendants.


                                             INTRODUCTION
         Plaintiff Larry Anthony Booker has filed an eleven-count complaint against Defendants

  City of Lynchburg, the Lynchburg City Chief of Police, Lynchburg City Police Department, and

  (in both their individual and official capacities) Police Officers Luke Schartiger, Jonathan Bragg,

  and Nathan Godsie. Pending before the Court is Defendants’ joint motion to dismiss the majority

  of claims in Plaintiff’s complaint. Dkt. 7.

         Defendants seek dismissal of all claims against the City of Lynchburg, Lynchburg City

  Police Department, and the Lynchburg City Chief of Police. However, they seek dismissal of only

  the following claims against Officers Schartiger, Bragg, and Godsie (the “Police Officer

  Defendants”): violation of Plaintiff’s Fourteenth Amendment right to substantive due process,

  pursuant to 42 U.S.C. § 1983 (Count IV); simple negligence (Count VIII); intentional infliction of

  emotional distress (Count IX); and municipal liability claims (Counts V, VI, and VII). Defendants

  have not moved for dismissal of the following claims against the Police Officer Defendants in their

  individual capacities: excessive use of force (Count I), conspiracy to violate civil rights (Count II),

  assault and battery under Virginia law (Count III), gross negligence (Count VIII), and malicious




                                                     1
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 2 of 20 Pageid#: 111




  prosecution (Count X). The Court will grant in full Defendants’ motion to dismiss certain claims

  in Plaintiff’s complaint.

                               I.      ALLEGED FACTUAL BACKGROUND
          At or around 3:25 P.M. on July 18, 2018, at the intersection of Taylor Street and 16th Street

  in Lynchburg, Virginia, Dkt. 1 at ¶ 11, Defendants Lynchburg City Police Officers Luke Schartiger

  and Jonathan Bragg were on patrol when they pulled over Plaintiff Larry Anthony Booker for a

  minor traffic violation, id. at ¶¶ 12–13.1 Plaintiff complied with Schartiger and Bragg’s stop and

  admitted to them that he did not have a driver’s license. Id. at ¶ 14. Schartiger and Bragg then

  requested to search Plaintiff’s vehicle, and Plaintiff declined their request. Id. at ¶ 15. Plaintiff was

  subsequently instructed to exit the vehicle and stand with Bragg while Schartiger claimed to draft

  a summons for Driving While Suspended. Id. at ¶ 16. Immediately upon exiting his vehicle,

  Plaintiff received a pat down and his person was searched. Id. at ¶ 17. While Plaintiff stood with

  Bragg, Schartiger began to search Plaintiff’s vehicle, claiming that he could see packaging that

  was consistent with drug packaging and drugs inside the vehicle. Id. at ¶ 18. Plaintiff at some point

  informed the officers that the substance was laundry detergent. Id. at ¶ 150.

          Schartiger next advised K-9 Officer Nathan Godsie to “run” Plaintiff’s vehicle while

  Schartiger began to write a summons near Plaintiff, as Schartiger claimed that Plaintiff was

  exhibiting signs consistent with a desire to flee the scene. Id. at ¶¶ 20–21. While running the

  vehicle, Godsie indicated that the dog examining the vehicle “alerted” at the trunk. Id. at ¶ 22.

  Godsie later stated that this “alert” was signaled by the dog’s “increased respirations” and

  “detailing the bottom of the trunk seam on his own.” Id. at ¶ 30. Further, Godsie at some point



          1
            Plaintiff alleges that the incident was captured on body-cam footage who allegedly
  arrested and beat Plaintiff. Plaintiff did not include any such footage as an exhibit to his complaint.
  Dkt. 1 at ¶ 48.

                                                     2
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 3 of 20 Pageid#: 112




  claimed that the dog gave a signal that “only he knew.” Id. at ¶ 148. Although the area of alert did

  not yield any drugs, Plaintiff alleges that the dog’s alert “gave police the pretext they needed to

  keep looking until ‘we find something.’” Id. Godsie later “admitted that [the dog] would detect the

  smell of drugs more than a couple of days after drugs have been removed from a location.” Id. at

  ¶ 31.2

           Upon the dog’s alert, Schartiger, Bragg, and Godsie immediately attempted to detain

  Plaintiff. Id. At the time, Plaintiff was not told that he was placed under arrest, but rather he was

  instructed to put his hands behind his back and to stop resisting. Id. at ¶ 23. Bragg and Schartiger

  then grabbed Plaintiff’s arms while Godsie stood in front of Plaintiff, threatening him with his dog.

  Id. at ¶ 24. Schartiger then grabbed both of Plaintiff’s legs in an effort to take him “down” to

  “affect [sic] an arrest.” Id. at ¶ 25. When Plaintiff hit the ground, Bragg’s arm was around his

  neck—choking him, id. at ¶ 43—and Bragg had “one arm pent up” while Schartiger held Plaintiff’s

  other arm. Id. at ¶ 26. At about this time, Godsie “had the dog attack” Plaintiff. Id. at ¶ 28. While

  Bragg and Schartiger held Plaintiff to the ground, Godsie’s dog was “biting or locked onto his

  leg.” Id. at ¶ 33. Godsie struck Plaintiff’s legs over a dozen times while Bragg struck Plaintiff

  several times in the arm and head, id.—at some point using police batons, id. at ¶ 43. Godsie’s dog

  did not release Plaintiff’s leg even after Plaintiff had been hand cuffed. Id. at ¶ 34. Even after

  Godsie raised the dog and Plaintiff’s leg into the air and gave him several commands, in an

  apparent attempt to obtain a release, the dog would not unlock its jaws from Plaintiff’s leg. Id. at

  ¶ 34. After the dog’s eventual release from Plaintiff’s leg, the dog bit again at Plaintiff’s foot. Id.

  at ¶ 35. Godsie later stated that the dog was “trained to protect him and when people are close [the



           2
            Plaintiff at various points in the complaint indicates that certain officers “testified” as to
  certain facts alleged in the complaint. See, e.g., Dkt. 1 at ¶¶ 27–30, 32. Plaintiff does not indicate
  when, where, or how such testimony was given.

                                                     3
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 4 of 20 Pageid#: 113




  dog] is trained to bite.” Id. at ¶ 29. Throughout the entire episode, Plaintiff repeatedly asked during

  the arrest what the officers were doing and stated that he was not resisting. Id. at ¶ 27.

          After some amount of delay, id. at ¶ 45, Plaintiff was then taken to the hospital to be treated

  for his injuries. Id. at ¶ 39. Plaintiff suffered “multiple strains, sprains, wounds, gashes, contusions

  and abrasions.” Id. at ¶ 44. Schartiger conducted a field test on the material that he supposedly saw

  in the vehicle and which prompted the vehicle search, believing it to be methamphetamines. Id.

  Plaintiff does not identify what type of field test was conducted. While the field test was purported

  to have yielded a positive result for a controlled substance, id., the Department of Forensic Science

  later determined that the substance was not a drug. Id. at ¶ 40. No drugs were ever found in

  Booker’s car. Id. at ¶ 41.

          Plaintiff alleges that he “never threatened any of the Officers or K9, made no aggressive

  movements toward any of the Officers, made no furtive gestures, and no physical movements that

  would suggest to the Officers that [he] was attempting, willing, or intending to inflict harm on any

  person or escape.” Id. at ¶ 42. Further, Plaintiff had no firearms on his person. Id. at ¶ 44.

          On or about the day of his arrest, Defendants brought multiple criminal charges against

  Plaintiff, including (1) maliciously causing bodily injury to K-9 owned by law enforcement,

  pursuant to Va. Code § 18.2-144.1; (2) possession of a firearm while possessing a Schedule I or II

  controlled substance with the intent to distribute, pursuant to Va. Code § 18.2-308.4(c); (3)

  possession of a Schedule I or II controlled substance, pursuant to Va. Code § 18.2-250; (4) assault

  and battery of Officer N. Godsie, pursuant to Va. Code § 18.2-57(f); (5) possession of ammunition

  for a firearm after being convicted of a felony, pursuant to Va. Code § 18.2-308.2(d); (6)

  possession of a firearm after being convicted of a felony, pursuant to Va. Code § 18.2-308.2; (7)

  possession of a firearm after being convicted of a felony within the prior ten years, pursuant to Va.




                                                     4
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 5 of 20 Pageid#: 114




  Code § 18.2-308.2; (8) possession of a Schedule I or II controlled substance with the intent to

  distribute as a third offense, pursuant to Va. Code § 18.2-248; (9) resisting arrest, pursuant to Va.

  Code § 18.2-460; (10) driving suspended, pursuant to Va. Code § 46.1-301; and (11) obstruction

  of justice, pursuant to Va. Code § 18.2-460. Id. at ¶ 145. In the General District Court for the City

  of Lynchburg, Virginia, many, but not all, of the charges against him were nolle prossed or

  dismissed. Id. at ¶ 145.

         Plaintiff alleges, without further factual description, that Godsie has a “record of

  interactions with citizens where he was accused of using excessive force, being untruthful,

  violating constitutional rights of citizens, and having bad moral character.” Id. at ¶ 161.

  Regardless, Plaintiff alleges, Godsie was given the responsibility of running a K-9 unit. Id. Plaintiff

  also alleges that the City had a custom, practice, and policy of, inter alia, “using excessive force,

  and unnecessary and non-deadly force,” “providing inadequate training regarding the use of

  force,” “failing to adequately discipline the City police officers, including Defendants Schartiger,

  Bragg, and Godsie, for the above-referenced categories of misconduct,” and “maintaining a policy

  of inaction and an attitude of indifference towards use of excessive force, including by failing to

  discipline, retrain, investigate, terminate, and recommend officers for criminal prosecution who

  participate in beating of unarmed people.” Id. at ¶ 117.

         On March 17, 2020, Plaintiff brought his complaint against the City of Lynchburg, the

  Lynchburg City Chief of Police, the Lynchburg City Police Department, and, in their individual

  and official capacities, Police Officers Luke Schartiger, Jonathan Bragg, and Nathan Godsie,

  seeking $2,000,000 in compensatory damages, $350,000 in punitive damages, declaratory relief,

  injunctive relief, and costs and reasonable attorney’s fees. Id. at 27–28. The Defendants then filed




                                                    5
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 6 of 20 Pageid#: 115




  a joint motion to dismiss most of the claims against them, pursuant to Rule 12(b)(6) of the Federal

  Rules of Civil Procedure. Dkt. 7. The motion has been fully briefed and is ripe for disposition.

                                     II.     STANDARD OF REVIEW
         A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

  complaint to determine whether a plaintiff has properly stated a claim. The complaint’s “[f]actual

  allegations must be enough to raise a right to relief above the speculative level,” Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint taken as true and all

  reasonable inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825 F.3d 206, 212

  (4th Cir. 2016). A motion to dismiss “does not, however, resolve contests surrounding the facts,

  the merits of a claim, or the applicability of defenses.” Id. at 214.

         Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation

  to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,

  and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

  555. A court need not “accept the legal conclusions drawn from the facts” or “accept as true

  unwarranted inferences, unreasonable conclusions, or arguments.” Simmons v. United Mortg. &

  Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011) (internal quotations omitted). This is not to say

  Rule 12(b)(6) requires “heightened fact pleading of specifics,” instead the plaintiff must plead

  “only enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

  570. Still, “only a complaint that states a plausible claim for relief survives a motion to

  dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).




                                                    6
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 7 of 20 Pageid#: 116




                                             III.    ANALYSIS
          At the outset, the Court notes that suits against public officials in their official capacity are

  treated as actions against that official’s public employer. McMillian v. Monroe Cty., 520 U.S. 781,

  785 n.2 (1997). As Plaintiffs have sued the City of Lynchburg in this action, the official capacity

  claims against the Police Officer Defendants and Chief of Police3 are considered duplicative and

  the Court will dismiss those official capacity suits for that reason. The sufficiency of the suits

  against these Police Officer Defendants in their individual capacities are analyzed in the subsection

  that follows.

          Further, the parties have agreed that the Lynchburg City Police Department is not an entity

  subject to suit under § 1983 or under state law, because it is an operating division of the City of

  Lynchburg and thus has no legal existence separate and apart from the City. The parties are correct.

  Whether a governmental body is an entity capable of being sued is a matter of state law, Avery v.

  Burke Cty., 650 F.2d 111, 113–14 (4th Cir. 1981) (citing Fed. R. Civ. P. 17(b)(1)), and Virginia

  law does not recognize municipal police departments as capable of suit, Thompson v. City of

  Danville, No. 4:10-cv-00012, 2011 WL 2174536 (W.D. Va. June 3, 2011) aff’d 457 F. App’x 221

  (holding that “[l]ocal police and sheriff’s departments in Virginia are “non suis juris,” meaning




          3
            Plaintiff simply identifies the “Lynchburg City Chief of Police” as a Defendant, without
  citing that official’s name in the Complaint. Although Plaintiff does not specify whether the Chief
  of Police has been sued in his individual or official capacity, the Court concludes that because
  Plaintiff has filed suit against the official simply by listing his title, he has sued the Chief of Police
  in his official capacity. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (setting forth
  distinction between individual and official capacities). Further, the Court takes judicial notice of
  the fact that the Chief of Police in Lynchburg has changed since these events are alleged to have
  taken place on July 18, 2018. Without further clarification on the face of the complaint, the Court
  declines to assume which Chief of Police the Plaintiff may have sued in his individual capacity.


                                                      7
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 8 of 20 Pageid#: 117




  they simply do not have the capacity to be sued”). As such, the Lynchburg City Police Department

  will be terminated as a defendant to this action on that basis.

         The Court will begin by examining the challenged claims against the Police Officer

  Defendants. It will then examine the claims against the City of Lynchburg.

             A. Police Officer Defendants
         Defendants seek dismissal of only the following claims against the Police Officer

  Defendants: violation of Plaintiff’s Fourteenth Amendment right to substantive due process,

  pursuant to § 1983 (Count IV); simple negligence (Count VIII); intentional infliction of emotional

  distress (Count IX); and municipal liability claims (Counts V, VI, and VII). For the reasons below,

  the Court will grant their motion to dismiss as to these claims.

         Defendants have not moved for dismissal of the following claims against the Police Officer

  Defendants in their individual capacities: excessive use of force (Count I), conspiracy to violate

  civil rights (Count II), assault and battery under Virginia law (Count III), gross negligence (Count

  VIII), and malicious prosecution (Count X). Thus, the Court will not analyze whether the

  allegations in support of these claims are sufficiently pleaded.


         1. Count IV: Violation of Fourteenth Amendment Right to Substantive Due Process
         Plaintiff claims that the Police Officer Defendants violated his right to substantive due

  process, as protected by the Fourteenth Amendment, because each of these defendants either

  participated or failed to intervene in Plaintiff’s wrongful arrest, use of excessive force, and denial

  of medical care.4 Defendants acknowledge that Plaintiff’s claim for denial of medical care in




         4
            Plaintiff also alleges that the Police Officer Defendants engaged in “unwarranted state
  interference in [his] familial relationship with his family.” Dkt. 1 at ¶ 89. Plaintiff, however, does

                                                    8
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 9 of 20 Pageid#: 118




  violation of the Fourteenth Amendment “appears to be adequately alleged at this stage,” and they

  have not provided any arguments in support of its dismissal. Dkt. 8 at 23 n.7. Thus, the Court will

  consider the denial of medical care claim under Count IV to be undisputed at this stage.

         The Supreme Court has spoken clearly as to whether the Fourteenth Amendment is the

  proper vehicle by which to bring excessive force claims based on physical abuse at the hands of a

  government officer during an arrest.

         In addressing an excessive force claim brought under § 1983, analysis begins by
         identifying the specific constitutional right allegedly infringed by the challenged
         application of force. In most instances, that will be either the Fourth Amendment’s
         ban against unreasonable seizures of the person, or the Eighth Amendment’s ban
         on cruel and unusual punishments, which are the two primary sources of
         constitutional protection against physically abusive governmental conduct.

  Graham v. Connor, 490 U.S. 386, 394 (1989) (holding that because an excessive force claim

  against a police officer was one arising under the Fourth Amendment, the lower court improperly

  analyzed the claim under the Fourteenth Amendment). The Supreme Court has further instructed

  that “[w]here a particular Amendment ‘provides an explicit textual source of constitutional

  protection’ against a particular sort of government behavior, ‘that Amendment, not the more

  generalized notion of ‘substantive due process,’ must be the guide for analyzing these claims.”

  Albright v. Oliver, 510 U.S. 266, 273 (1994) (citing Graham, 490 U.S. at 395). In Albright, the

  Court held that substantive due process could not afford any relief to a plaintiff raising a claim of

  wrongful arrest by a police officer. Instead, the Supreme Court held, the plaintiff in Albright was

  obligated to raise his claim under the Fourth Amendment. Id.; see Lytes v. Smith, 11 F. Supp. 3d

  527, 535, 537 (D.S.C. 2014).




  not identify any relationship to any family members in his complaint, let alone what conduct was
  taken to interfere with that relationship.


                                                   9
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 10 of 20 Pageid#: 119




         Substantive due process does not provide a vehicle for Plaintiff’s claim that the Police

  Officer Defendants used excessive force against him, unlawfully arrested him, or otherwise are

  liable for such acts on a theory of bystander liability under § 1983. See Stevenson v. Seat Pleasant,

  743 F.3d 411, 417, 419 (4th Cir. 2014) (providing standard for bystander liability under § 1983

  where police officer failed to intervene when his fellow officers allegedly engaged in unreasonable

  seizures). Rather, he must plead such claims under the Fourth Amendment. Accordingly, the Court

  will dismiss without prejudice the claims under Count IV, with the exception of Plaintiff’s claim

  for denial of medical treatment.

         2. Count VIII: Simple Negligence
         The doctrine of sovereign immunity is well recognized in Virginia law. The doctrine is not

  limited to the sovereign, but rather it “extends to some of the people who help run the government.”

  Messina v. Burden, 321 S.E.2d 657, 661 (Va. 1984). As the Supreme Court of Virginia has recently

  explained, “Virginia’s sovereign immunity doctrine protects officers only for simple

  negligence”—including when they are sued in their individual capacity. Cromartie v. Billings, 837

  S.E.2d 247, 254 (Va. 2020) (providing that Virginia’s doctrine of sovereign immunity provides

  protection to municipal police officers sued in their individual capacity for simple negligence

  claims). Thus, the Court will dismiss Count VIII of Plaintiff’s complaint to the extent it sets forth

  a claim of simple negligence. The Court will emphasize, however, that Defendants have not

  challenged the gross negligence claim against the Police Officer Defendants also set forth under

  Count VIII, and that claim will proceed.

         3. Counts V, VI, and VII: Municipal Liability
         As previously stated, the Court will dismiss Plaintiff’s official capacity claims against the

  Police Officer Defendants, because official capacity suits against municipal officers are



                                                   10
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 11 of 20 Pageid#: 120




  duplicative of suits against the municipality itself. As should be obvious, the Police Officer

  Defendants, in their individual capacities, are not municipalities and thus cannot be held liable

  under any theory of municipal liability. See Eldridge v. Rochester City Sch. Dist., 968 F. Supp. 2d

  546, 563 (W.D.N.Y. 2013) (dismissing municipal liability claim against defendant in his individual

  and official capacities). Thus, Counts V, VI, and VII shall be dismissed with prejudice as against

  the Police Officer Defendants in their individual capacities.

            4. Count IX: Intentional Infliction of Emotional Distress
            Claims for intentional infliction of emotional distress are “disfavored” under Virginia law.

  A.H. v. Church of Christ, Inc., 831 S.E.2d 460, 476 n.18 (Va. 2019). To state a claim for intentional

  infliction of emotional distress (“IIED”), the plaintiff must plead that (1) the defendant’s conduct

  was intentional or reckless; (2) the conduct was outrageous or intolerable; (3) there was a causal

  connection between the defendant’s conduct and the plaintiff’s emotional distress; and (4) the

  resulting emotional distress was severe. Rose v. Centra Health, Inc., No. 6:17-cv-00012, 2017 WL

  3392494, at *14 (W.D. Va. Aug. 7, 2017) (citing Almy v. Grisham, 639 S.E.2d 182, 186 (Va.

  2007)).

            The Supreme Court of Virginia has held that to state a claim for IIED, the resulting

  emotional distress must be “so severe that no reasonable person could be expected to endure it.”

  Id. at 188 (quoting Harris v. Kreutzer, 624 S.E.2d 24, 34 (Va. 2006)); Marcantonio v. Dudzinski,

  155 F. Supp. 3d 619, 632–33 (W.D. Va. 2015). Further, the alleged conduct underlying IIED must

  be “so outrageous in character and so extreme in degree, as to go beyond all possible bounds of

  decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Almy,

  639 S.E.2d at 187.




                                                    11
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 12 of 20 Pageid#: 121




         Plaintiff has failed to allege facts sufficient to satisfy the elements of this claim, and so the

  Court will dismiss it. Specifically, Plaintiff has failed to sufficiently allege that he has suffered

  severe emotional distress. In Russo v. White, the plaintiff's allegations that she suffered stress,

  nervousness, and sleeplessness did not qualify as severe distress. 400 S.E.2d 160, 163 (Va. 1991);

  see Harris, 624 S.E.2d at 34 (allegations of “nightmares, difficulty sleeping, extreme loss of self-

  esteem and depression,” and subsequent counseling did not state claim); Dixon v. Denny's, Inc.,

  957 F. Supp. 792, 796 (E.D. Va. 1996) (feeling “fearful and degraded” and suffering “headaches

  and vomiting” does not satisfy fourth element). The complaint alleges Plaintiff suffered only the

  types of distress—for example, Plaintiff states that he “has been left fearful of all authority, and

  [Defendants] inflicted humiliation and embarrassment and other emotional and physical pain and

  suffering,” Dkt. 1 at ¶ 168—that fail as a matter of law. Marcantonio, 155 F. Supp. 3d at 633.

         Plaintiff’s only other references in the complaint to his severe emotional distress are

  couched in conclusory terms that do little more than restate the elements of the prima facie case.

  For example, Plaintiff states that the Defendants caused him “serious physical and emotional

  injury.” Dkt. 1 at ¶ 139; see e.g., id. at ¶ 45 (“The delay of medical care caused Mr. Booker extreme

  physical and emotional pain and suffering”); id. at ¶ 86 (“emotional distress necessitating medical

  treatment and consequent medical expenses”); id. at ¶ 92 (“Mr. Booker suffered emotional distress,

  mental anguish, and pain”). Because Plaintiff provides no factual allegations to detail the severity

  of his emotional distress, he has failed to meet Rule 8’s pleading standard as set forth by Twombly

  and Iqbal. See Crittendon v. Arai Americas, Inc., No. 2:13-cv-567, 2014 WL 31490, at *5 (E.D.

  Va. Jan. 3, 2014) (dismissing intentional infliction of emotional distress claim under Virginia law

  because plaintiff offered “only two conclusory allegations that she suffered severe emotional

  distress but supports these allegations with no facts to illustrate the severity of the emotional




                                                    12
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 13 of 20 Pageid#: 122




  distress”). Accordingly, the Court will dismiss Count IX against the Police Officer Defendants

  without prejudice.5

             B. City of Lynchburg
         Defendants seek dismissal of all of the claims pleaded against the City of Lynchburg. The

  Court will dismiss all of the federal claims under Counts I, II, V, VI, and VII, because Defendant

  has not pleaded sufficient factual allegations to support his claim that the City is liable under

  Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). Further, the Court will dismiss

  the Virginia tort law claims against the City under Counts III, VIII, IX, X, XI, because they are

  barred by Virginia’s sovereign immunity doctrine.

                  1. Federal Claims: Counts I, II, V, VI, VII
         Plaintiff alleges six claims against the City of Lynchburg pursuant to § 1983: use of

  excessive force (Count I); conspiracy to violate civil rights (Count II); “Municipal Liability –

  Ratification” (Count V); “Municipal Liability – Failure to Train” (Count VI); and “Municipal

  Liability – Unconstitutional Custom or Policy” (Count VII). Because Plaintiff has not alleged any

  basis for liability under Monell for any of the claims Plaintiff alleges against the City, the Court

  will dismiss these claims without prejudice.

         A municipality cannot be held liable solely because one of its employees has violated the

  constitutional rights of another. Monell, 436 U.S. at 663 n.7, 691. But local governments can be

  sued under § 1983 where “the action that is alleged to be unconstitutional implements or executes



         5
            Defendants argue that Plaintiff cannot proceed on a claim of intentional infliction of
  emotional distress resulting from a physical injury. However, Virginia law is not so limiting. A
  Plaintiff may proceed simultaneously on an assault and battery theory along with an intentional
  infliction of emotional distress theory in Virginia. Speight v. Albano Cleaners, Inc., 21 F.Supp.2d
  560, 565 (E.D. Va. 1998) (citing Paroline v. Unisys Corp. 879 F.2d 100, 112 (4th Cir. 1989), aff’d
  in relevant part 900 F.2d 27 (4th Cir. 1990) (per curiam) (en banc)).


                                                  13
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 14 of 20 Pageid#: 123




  a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that

  body’s officers.” Id. at 690. As the Supreme Court summarized:

         [A] local government may not be sued under § 1983 for an injury inflicted solely
         by its employees or agents. Instead, it is when execution of a government’s policy
         or custom, whether made by its lawmakers or by those whose edicts or acts may
         fairly be said to represent official policy, inflicts the injury that the government as
         an entity is responsible under § 1983.

  Id. at 694 (emphasis added).; Connick v. Thompson, 563 U.S. 51, 61 (2011) (“Official municipal

  policy includes the decisions of a government’s lawmakers, the acts of its policymaking officials,

  and practices so persistent and widespread as to practically have the force of law.”). Where a

  plaintiff seeks to establish liability on the basis of an unconstitutional formal or informal municipal

  custom, as opposed to an express policy—he must demonstrate that such practices are “so frequent

  in occurrence that actual or constructive knowledge is implied.” Jackson v. Brickey, 771

  F. Supp. 2d 593, 604 (W.D. Va. 2011) (citing Bd. of Comm’rs of Bryan Cty. v. Brown, 520 U.S.

  397, 403–04 (1997)).

         “[L]iability attaches only where the decisionmaker possesses final authority to establish

  municipal policy with respect to the action ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469,

  481 (1986) (emphasis added). There must be “a deliberate choice to follow a course of action” by

  the “official or officials responsible for establishing final policy with respect to the subject matter

  in question.” Id. at 483. Importantly, “merely going along with the discretionary decisions made

  by one’s subordinates . . . is not a delegation to them of the authority to make policy.” Lytle v.

  Doyle, 326 F.3d 463, 472 (4th Cir. 2003).

         “If the authorized policymakers approve a subordinate’s decision and the basis for it, their

  ratification would be chargeable to the municipality because their decision is final.” City of St.

  Louis v. Praprotnik, 485 U.S. 112, 127 (1988). In order to show that a decision has been ratified,




                                                    14
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 15 of 20 Pageid#: 124




  a Plaintiff must demonstrate that the final policymaker was both aware of the subordinate’s action

  at issue and that it “affirmatively approved both the act and its rationale.” Davison v. Loudon Cty.

  Bd. of Supervisors, No. 1:16-cv-932, 2016 WL 4801617, at *6 (E.D. Va. Sept. 14, 2016) (citing

  Ashby v. Isle of Wight Cty. Sch. Bd., 354 F. Supp. 2d 616, 627 (E.D. Va. 2004)).

         Plaintiff has failed to plead sufficient factual allegations of any policy statement, ordinance,

  regulation, or decision officially adopted and promulgated by the City’s officers in relation to any

  of his claims, as Monell requires. Specifically, this is true as to his claims of excessive force,

  conspiracy, failure to train, and the other “municipal liability” claims he raises. Indeed, he does

  not reference any specific policy statement or decision of any policymaker in his complaint, at

  least in more than conclusory terms. See, e.g., Dkt. 1 at ¶ 64 (“[The City and Lynchburg City Police

  Department] created a policy and custom, and they allowed the continuance of a policy and

  custom, under which detainees and individuals subject to arrest would be subjected to the use of

  excessive and unreasonable force”); id. at ¶ 117(i) (“Maintaining a policy of inaction and an

  attitude of indifference towards use of excessive force, including by failing to discipline, retrain,

  investigate, terminate, and recommend officers for criminal prosecution who participate in beating

  of unarmed people”). Other courts faced with similarly conclusory allegations in support of Monell

  claims have dismissed them as failing to meet the standard set by Rule 8. See, e.g., Walker v.

  Prince George’s Cty., 575 F.3d 426, 431 (4th Cir. 2009); Drury v. Dziwanowski, No. 15-cv-3845,

  2016 WL 1045801, at *3 (D. Md. Mar. 16, 2016).

         Plaintiff’s claim that the City ratified the Police Officer Defendants’ conduct also lacks the

  necessary factual content in order to meet Rule 8’s pleading standard. Plaintiff alleges,

         Upon information and belief, the City, acting under color of law, who had final
         policymaking authority concerning the acts of the [Police Officer Defendants],
         ratified the acts of the [Police Officer Defendants] acts [sic] and the bases for them.
         Upon information and belief, the city knew of and specifically approved of the



                                                   15
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 16 of 20 Pageid#: 125




         [Police Officer Defendants’] acts. Upon information and belief, the City has
         determined (or will determine) that the acts of the [Police Officer Defendants] were
         “within policy.”

  Id. at ¶¶ 99–100. These allegations are, again, no more than conclusions devoid of factual content.

  See Van Buren v. Walmart, Inc., No. 19-cv0911, 2020 WL 1064823, at *4 (D. Md. Mar. 5, 2020)

  (holding that “information and belief” pleadings that allege no more than conclusions are

  insufficiently pleaded under Rule 8). Plaintiff has not cited any statement or action taken by any

  person acting on behalf of the City, and his allegations in this regard are no more than

  speculative—indeed he merely claims that the City either “has determined (or will determine)”

  that the acts of the Police Officer Defendants were within policy. Such allegations are unable to

  raise Plaintiff’s claims “above the speculative level.” Twombly, 550 U.S. at 545; see Socol v.

  Albemarle Cty. Sch. Bd., 399 F. Supp. 3d 523, 540–41 (W.D. Va. 2019) (holding that conclusory

  assertion that school board ratified a subordinate’s actions was insufficient to support a claim of

  Monell liability at the pleading stage).

         Moreover, ex post support for the Police Officer Defendants’ actions could not satisfy the

  strict causation requirement imposed on Monell claims. Specifically, the actions the City took after

  the Police Officer Defendants engaged in the alleged unconstitutional misconduct could not have

  been the “moving force” behind those defendants’ alleged constitutional violations if the City’s

  actions followed the Police Officer Defendants’ actions. See Bryan Cty., 520 U.S. at 397.

  Accordingly, the Court cannot find that the City is liable under Monell for any final policymaker’s

  ratification of a subordinate’s decision in relation to any of the counts against it.

         Plaintiff also does not plead sufficient factual allegations to support his claim that the City

  is liable for any of the claims against it on the basis of an unconstitutional custom. He has pleaded




                                                    16
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 17 of 20 Pageid#: 126




  vague allegations of “repeated failures to follow policies and procedures,” Dkt. 1 at ¶ 65,6 and

  mainly relies on a single incident to support the existence of an unconstitutional custom. See, e.g.,

  id. at ¶¶ 116, 120. Thus, Plaintiff has failed to demonstrate that such practices are “so frequent in

  occurrence that actual or constructive knowledge is implied.” Jackson, 771 F. Supp. 2d at 604.

  Plaintiff’s allegations of an unconstitutional city custom lack the necessary factual content to meet

  the pleading standard set forth by Twombly and Iqbal. See Jackson, 771 F. Supp. 2d at 604

  (dismissing Monell claim where plaintiff pleads allegations of unconstitutional custom in

  conclusory terms). For example, Plaintiff has not provided any detail as to what these failures

  were, when they occurred, or who committed them.

         Further, Plaintiff cannot rely on the facts underlying his own incident in order to establish

  a failure-to-train claim pursuant to Monell. “[A] single incident is almost never enough to warrant

  municipal liability.” Jones v. Martinsburg, 961 F.3d 661, 672 (4th Cir. 2020); Connick, 563 U.S.

  at 63 (emphasizing that single-incident liability is available to demonstrate deliberate indifference

  in only a very “narrow” category of circumstances). The Supreme Court provided a very limited

  exception under which

         in light of the duties assigned to specific officers or employees the need for more
         or different training [may be] so obvious, and the inadequacy so likely to result in
         the violation of constitutional rights, that the policymakers of the city can
         reasonably be said to have been deliberately indifferent to the need.”

  Canton v. Harris, 489 U.S. 378, 390 (1989). But even still, “Monell’s deliberate indifference

  standard ensures that a municipality either knew or should have known about the [training]



         6
           Plaintiff also references how the City has in the past announced that “use of excessive
  force is ‘within policy,’ including shootings that were later determined in court to be
  unconstitutional.” Dkt. 1 at ¶ 117(g). While this is somewhat less vague than “repeated failures to
  follow policies and procedures,” it still provides no facts to indicate whether such events were so
  frequent that the Court can determine that the City’s actual or constructive knowledge of the
  custom is implied.

                                                   17
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 18 of 20 Pageid#: 127




  deficiency, so it could remedy that deficiency. At its core, the strict Monell test asks for some level

  of notice.” Jones, 961 F.3d at 672. At bottom, Plaintiff has failed to plead non-conclusory

  allegations showing that the City either could have or should have been on notice of the training

  deficiencies alleged before the three officers attacked the Plaintiff in this case on July 18, 2018, as

  Plaintiff alleges. See id. (holding that “five officers acting at once could not have put the City on

  earlier notice of the need to better train its officers as to the existing use-of-force policy”). For

  example, as discussed above, Plaintiff has failed to plead in non-conclusory terms why the City’s

  excessive force policy is deficient, let alone even identified in non-conclusory terms what its policy

  is. See id. (“At least as framed on appeal, Jones’s death is an isolated incident of excessive force

  that cannot fall into the Canton exception, because Martinsburg did have an aggression policy, and

  the Estate has not shown how or why that policy is deficient—except by pointing to this single

  incident.”).

          Plaintiff has failed to sufficiently allege any policy (whether express or adopted through

  ratification) or custom that could provide a basis for municipal liability under any of his § 1983

  claims—specifically, his excessive force claim under Count I, conspiracy claim under Count II,

  his failure-to-train claim under Count VI, and his municipal liability claims that allege both the

  express and ratified adoption of an unconstitutional policy or custom under Counts V and VII.

  Accordingly, the Court will dismiss each of these claims against the City without prejudice.

                  2. Virginia Tort Law Claims: Counts III, VIII, IX, X, XI

          Plaintiff alleges five tort claims under Virginia law against the City of Lynchburg: assault

  and battery (Count III); negligence (Count VIII); intentional infliction of emotional distress (Count

  IX); malicious prosecution (Count X); and negligent retention (Count XI).




                                                    18
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 19 of 20 Pageid#: 128




         “It is well established that the doctrine of sovereign immunity protects municipalities from

  tort liability arising from the exercise of governmental functions.” Niese v. Alexandria, 564 S.E.2d

  127, 132 (Va. 2002). At least with regard to a municipality, this is true as to both negligence and

  intentional torts. Id. (holding that sexual assault and battery, intentional infliction of emotional

  distress, and negligent retention claims against the City of Alexandria on the basis of a police

  officer’s conduct, were barred by sovereign immunity). The key inquiry is whether the City’s act

  was done pursuant to its governmental role or its proprietary role. Id. at 134.

         Here, as in the situation faced by the Supreme Court of Virginia in Niese, Plaintiff seeks to

  bring suit against the City based on actions undertaken by a city police officer during an arrest and

  the malicious prosecution of criminal charges which arose out of that arrest. A municipality is

  immune from liability for the actions of a police officer undertaken during the performance of his

  law enforcement duties and from liability arising out of the municipality’s role in maintaining its

  police force. Id. at 132–33. Because all of the conduct underlying the tort claims against the City

  under Counts III, VIII, IX, X, and XI relates to either an “integral part of the governmental function

  of maintaining a police force” or engaging in the city’s governmental function of law enforcement,

  the Court finds that sovereign immunity protects the City from these claims. Id. at 133; Green v.

  Mills, No. 3:19-cv-906, 2020 WL 2850177, at *6 (E.D. Va. June 2, 2020) (holding that sovereign

  immunity barred gross negligence claim against Virginia municipality based on police officer’s

  conduct). Accordingly, the Court will dismiss with prejudice Counts III, VIII, IX, X, and XI as

  against the City of Lynchburg.




                                                   19
Case 6:20-cv-00011-NKM-RSB Document 20 Filed 07/22/20 Page 20 of 20 Pageid#: 129




                                              CONCLUSION

          For the foregoing reasons, Defendants’ motion to dismiss will be granted, and the claims

  against the City of Lynchburg, the Lynchburg City Chief of Police, Lynchburg City Police

  Department, and the Police Officer Defendants in their official capacities shall be dismissed in

  their entirety.

          As against the Police Officer Defendants in their individual capacities, Counts V, VI, VII,

  and IX will be dismissed in their entirety; Count IV will be dismissed except to the extent that it

  states a claim for denial of medical care; and Count VIII will be dismissed except to the extent it

  states a claim for gross negligence. As Defendant did not seek their dismissal, Counts I, II, and X

  will proceed in their entirety as against the Police Officer Defendants in their individual capacities.

          An appropriate Order will issue, and the Clerk of the Court is hereby directed to send a

  copy of this Memorandum Opinion to all counsel of record.
                        22nd
          ENTERED this ______ day of July, 2020.




                                                    20
